                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PATRIK ONDRUS,                                    CV 18-28-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

MICHAEL BARLOW, WILD WEST
RAFTING LLC,

                    Defendants.

      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 36),

and good cause appearing, IT IS HEREBY ORDERED that this action is dismissed

with prejudice, with each party to bear their own attorneys’ fees and costs.

      DATED this 22nd day of January, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
